DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on June 03, 2021. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on June 03, 2021 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 520 in Figs. 5A-B; 961 in Fig. 9; 1020, 1025, 1026, 1030, 1060 in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,777. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-6, 8-13 and 15-20 are taught by claims 1-20 of U.S. Patent No. 11,057,777.
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,777 in view of McDonough et al. (U.S. Pub. No. 2016/0057139 and hereinafter referred to as McDonough). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-6, 8-13 and 15-20 are taught by claims 1-20 of U.S. Patent No. 11,057,777 except for initiating roaming based on a user gesture as claimed. However, McDonough discloses initiating roaming based on a user gesture (paragraphs [0040] and [0048]). It would have been obvious to one of ordinary skill in the art to modify claims 1-20 of U.S. Patent No. 11,057,777 with McDonough because this would improve user experience. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, 12, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonough et al. (U.S. Pub. No. 2016/0057139 and hereinafter referred to as McDonough).
As to claim 1, McDonough discloses a method comprising: 
based on a determination that a secondary user device among one or more trusted user devices is within a proximity of a primary user device (paragraphs [0007], [0011] and [0030], McDonough teaches determining if a trusted second computing device is in proximity to a first computing device), automatically initiating, by a computing device, roaming of a remote computing session that is launched on the primary user device (paragraphs [0006], [0007], [0032] and [0033], McDonough teaches automatically initiating a transfer of an authenticated remote communication session from the first computing device to the second computing device); and 
launching the remote computing session as a user authenticated session on the secondary user device (paragraphs [0006], [0007], [0032] and [0033], McDonough teaches the second computing device establishes the authenticated remote communication session.).
Claims 8 and 15 recite substantially similar subject matter to claim 1 and are therefore, rejected for similar reasons to claim 1 above. (Note: claims 8 and 15 recite the additional limitations of a processor, memory and storage medium which are taught by McDonough at, for example, paragraphs [0071]-[0073]).
As to claim 5, McDonough discloses the method of claim 1, wherein the roaming of the remote computing session comprises disconnecting the remote computing session launched on the primary user device (paragraphs [0044]-[0045], McDonough teaches terminating the session with the first computing device.).
Claims 12 and 19 recite substantially similar subject matter to claim 5 and are therefore, rejected for similar reasons to claim 5 above.
As to claim 7, McDonough discloses the method of claim 1, wherein the automatically initiating roaming is further based on a user gesture (paragraphs [0040] and [0048], McDonough teaches different types of user gestures to perform the automatic session transfer such as placing a mobile device next to a desktop or the user activating a function/app.).
Claim 14 recites substantially similar subject matter to claim 7 and is therefore, rejected for similar reasons to claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough as applied to claims 1, 8 and 15 above, and further in view of Hassan (U.S. Pub. No. 2018/0077620).
As to claim 2, McDonough discloses the method of claim 1. McDonough does not specifically disclose wherein the automatically initiating roaming is further based on a determination that a battery usage of the primary user device is below a specified battery usage threshold as claimed. However, Hassan discloses
wherein the automatically initiating roaming is further based on a determination that a battery usage of the primary user device is below a specified battery usage threshold (paragraphs [0019], [0025] and [0039], Hassan teaches transferring a session when a battery level falls below a battery threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDonough with the teachings of Hassan for automatically initiating roaming further based on a determination that a battery usage of the primary user device is below a specified battery usage threshold because this would improve user experience.
Claims 9 and 16 recite substantially similar subject matter to claim 2 and are therefore, rejected for similar reasons to claim 2 above

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough as applied to claims 1, 8 and 15 above, and further in view of Nunn et al. (U.S. Patent No. 9,203,824 and hereinafter referred to as Nunn).
As to claim 3, McDonough discloses the method of claim 1. McDonough does not specifically disclose wherein the remote computing session is a mobile workspace session as claimed. However, Nunn discloses
wherein the remote computing session is a mobile workspace session (col. 3 lines 18-31, col. 4 lines 12-34 and Abstract, Nunn teaches transferring a workspace session from one device to another.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDonough with the teachings of Nunn for having the remote computing session be a mobile workspace session because this would improve user experience and flexibility.
Claims 10 and 17 recite substantially similar subject matter to claim 3 and are therefore, rejected for similar reasons to claim 3 above

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough as applied to claims 1, 8 and 15 above, and further in view of Lohr (U.S. Pub. No. 2007/0094490).
As to claim 4, McDonough discloses the method of claim 1. McDonough does not specifically disclose wherein the primary user device and the secondary user device are each connected to a different one of a wide area network and a local area network as claimed. However, Lohr discloses
wherein the primary user device and the secondary user device are each connected to a different one of a wide area network and a local area network (paragraphs [0005], [0013] and Fig. 1, Lohr teaches handing off a session from a first device to a second device where the two devices may communicate with a network over different networks such as different WANs and LANs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDonough with the teachings of Lohr for having the primary user device and the secondary user device connected to a different one of a wide area network and a local area network because this would improve user experience.
Claims 11 and 18 recite substantially similar subject matter to claim 4 and are therefore, rejected for similar reasons to claim 4 above

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough as applied to claims 1, 8 and 15 above, and further in view of Fisi et al. (U.S. Patent No. 10,749,970 and hereinafter referred to as Fisi).
As to claim 6, McDonough discloses the method of claim 1. McDonough does not specifically disclose further comprising: determining, based on receiving a valid code from the secondary user device, that the secondary user device is among the one or more trusted user devices as claimed. However, Fisi discloses 
 disclose further comprising: determining, based on receiving a valid code from the secondary user device, that the secondary user device is among the one or more trusted user devices (col. 1 lines 45-65, col. 3 lines 47-64, and claim 15, Fisi teaches entering a PIN to transfer a session to a different device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDonough with the teachings of Fisi for receiving a valid code from the secondary user device because this would increase security.
Claims 13 and 20 recite substantially similar subject matter to claim 6 and are therefore, rejected for similar reasons to claim 6 above

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mu et al. (U.S. Pub. No. 2018/0324156) – cited for teaching session handoff to nearby trusted devices - paragraph [0052]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438